Case 1:19-cv-03956-FB-CLP Document5 Filed 07/30/19 Page 1 of 1 PagelD #: 21
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 1:19-CV-03956-FB-CLP

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) ALEXANDRIA OCASIO-CORTEZ was received by me on
(date) Jul 12, 2019, 1:55 pm.

 

 

I personally served the summons on the individual at (place) on (date)

; or
1 left the summons at the individual’s residence or usual place of abode with (name) ,a
person of suitable age and discretion who resides there, on (date) , and mailed a copy

to the individual’s last known address; or

I served the summons on (name of individual) CORBIN TRENT, CHIEF OF STAFF , who is designated by
law to accept service of process on behalf of (name of organization) ALEXANDRIA OCASIO-CORTEZ on
(date) Wed, Jul 17 2019 ; or

 

 

 

HU BH UL

L returned the summons unexecuted because: > or
Other: ; or
My fees are $ for travel and $ for services, for a total of $

 

I declare under penalty of perjury that this information is true.

Date: 07/18/2019 ;
Lyon OF Oe
Server's signature

Denise Lee

 

Printed name and title

22655 POINT LOOKOUT RD, LEONARDTOWN, MD 20650

 

Server's address

Additional information regarding attempted service, etc.:

1) Successful Attempt: Jul 17, 2019, 10:28 pm EDT at HOME: 229 CANNON HOB, WASHINGTON, DC 20515 received by
Corbin Trent. Age: 35; Ethnicity: Caucasian; Gender: Male; Weight: 145; Height: 5'11"; Hair: Blond; Eyes: Brown;
Relationship: Chief Of Staff ;
